t c memo united_states tax_court gregory mcbride petitioner v commissioner of internal revenue respondent docket no filed date gregory mcbride pro_se janet f appel and sheida lahabi for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure penalty under sec_6662 the issues for decision are whether petitioner is entitled to three dependency_exemption deductions for his two children and one grandchild whether he is entitled to head_of_household filing_status and whether he is liable for the penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in massachusetts at the time his petition was filed during petitioner his daughter and son both adults and his grandchild cml the minor child of his daughter all resided in petitioner’s home the court refers to minor children by only their initials see rule a petitioner’s son filed hi sec_2010 federal_income_tax return on date on that return the son claimed a personal_exemption deduction for himself he also claimed dollar_figure in refundable tax_credits and dollar_figure withheld tax resulting in a refund of dollar_figure petitioner’s daughter also filed her federal_income_tax return on date she reported gross_income of dollar_figure and claimed a personal_exemption deduction for herself and a dependency_exemption deduction for cml the daughter also claimed dollar_figure in refundable credits and dollar_figure withheld tax resulting in a refund of dollar_figure after being granted an extension of time to file petitioner timely filed hi sec_2010 federal_income_tax return on date on his tax_return petitioner claimed head_of_household filing_status and dependency_exemption deductions for his son his daughter and cml opinion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must be under the age of or a student and under the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins sec_152 in addition to other requirements a qualifying_relative must have an annual gross_income of less than the exemption_amount and the taxpayer must provide over one-half of the qualifying relative’s support sec_152 petitioner’s daughter and son were both adults in ie not under petitioner did not establish and nothing in the record indicates that his children were under and students likewise petitioner did not present evidence showing that he provided over one-half of his daughter’s or son’s support in moreover his daughter reported gross_income of dollar_figure for which is over the dollar_figure exemption_amount for that year for these reasons the daughter and the son are neither qualifying children nor qualifying relatives sec_152 provides a tie-breaker rule when multiple taxpayers are claiming the same child as a qualifying_child in such an instance the child shall be treated as the qualifying_child of the taxpayer who is a parent as opposed to anyone who is not sec_152 accordingly petitioner did not have authority to claim cml as a qualifying_child for because his daughter cml’s mother had already done so petitioner is also not entitled to claim cml as a qualifying_relative because among other things cml is a qualifying_child of his daughter see sec_152 petitioner contends that his daughter’s claim of cml as a dependent was an inadvertent error due to use of software in preparing her return he asserts that his daughter executed an affidavit in date confirming their agreement that he could claim cml as his dependent that affidavit is not in evidence and would not change the result petitioner’s daughter filed a return in date claiming cml as a dependent and she received a substantial refund as a result she did not file a timely amended_return and the internal_revenue_service irs is barred at this point from determining a deficiency against her in any event she had already made that claim when petitioner filed his own return in date and he is not entitled to duplicate the dependency claim sec_152 is designed in part to ensure that a dependency_exemption be claimed on only one tax_return sec_1 establishes a special income_tax rate for an individual filing as head of a household to qualify as head of a household a taxpayer must have been unmarried at the end of the taxable_year and maintained a household that for more than one-half of the taxable_year was the principal_place_of_abode for a qualifying_child or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 to support his position petitioner cites swiggart v commissioner tcmemo_2014_172 the relevant portion of that case however is distinguishable in swiggart a taxpayer parent who was eligible to claim his child as a qualifying_child chose not to do so because he had made an agreement with the child’s mother to waive the deduction for certain years including the year in issue the irs agreed that the actual act of claiming a child as a dependent was not required to qualify as head_of_household id at in contrast to the taxpayer in swiggart petitioner was not eligible to claim his children or cml as dependents accordingly petitioner is not entitled to head_of_household filing_status sec_6662 accuracy-related_penalty respondent determined a sec_6662 penalty for petitioner’ sec_2010 tax_year sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to among other things a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 respondent did not address the penalty in the pretrial memorandum or at trial and it will not be sustained we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the penalty
